Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 1 of 21




            EXHIBIT 1
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 2 of 21

                                                      Joseph Flamini
                                                      Page 1                                               Page 2
      SHARMAIN LEWIS            :COURT OF COMMON PLEAS          1   APPEARANCES:
        Plaintiff      :PHILADELPHIA COUNTY                     2
                    :                                                 STEIN & VARGAS
                                                                3     BY: MARY VARGAS, ESQUIRE
        VS.           :                                               10 G Street, N.E., Suite 900
                    :                                           4     Washington, DC 20002
      NATIONAL BOARD OF :                                             Phone: (202) 248-5092
      OSTEOPATHIC MEDICAL :                                     5     Representing the Plaintiff
      EXAMINERS, INC.         :                                       mary.vargas@steinvargas.com
                                                                6
        Defendant        :                                      7
                  - - -                                               KROGER, GARDIS & REGAS
                                                                8     BY: SYDNEY STEELE, ESQUIRE
            Oral deposition of JOSEPH FLAMINI,                        111 Monument Circle, Suite 900
      was taken pursuant to notice via Zoom, on                 9     Indianapolis, IN 46204
      Tuesday November 10, 2020, beginning at or                      Phone: (317) 692-9000
                                                               10     Representing the Defendant
      about 10:30 a.m. before Jeannine Cancelliere,                   ssteele@kgrlaw.com
      Court Reporter and Notary Public, there being            11
      present.                                                 12
                 ---                                                  LAW OFFICES OF CHARLES WEINER
                                                               13     BY: CHARLES WEINER, ESQUIRE
                                                                      501 Cambria Avenue
                                                               14     Bensalem, PA. 19002
                                                                      Phone: (267) 685-6311
                                                               15     Representing the Plaintiff
                                                                      Co-Counsel
                                                               16     charles@charlesweinerlaw.com
                                                               17
                                                               18     ALSO PRESENT:
                                                                      DOUG MURRAY, ESQUIRE
                                                               19
           KAPLAN, LEAMAN AND WOLFE                            20
         Registered Professional Reporters                     21
         230 South Broad Street, Suite 1303                    22
                                                               23
         Philadelphia, Pennsylvania 19102                      24


                                                      Page 3                                               Page 4
 1                ---                                           1               MR. STEELE: I want to be sure
 2               INDEX                                          2     that you have on the record the statement that
 3                ---                                           3     I made before you swore in the witness.
 4     JOSEPH FLAMINI                PAGE                       4     This deposition by agreement is limited to
 5     BY MS. VARGAS                 5,161                      5     matters pertaining to the Motion to Transfer,
 6     BY MR. STEELE                  150                       6     but it doesn't preclude Plaintiffs from
 7                ---                                           7     further depositions of the witness unrelated
 8             EXHIBITS                                         8     to the Motion to Transfer.
 9                ---                                           9               Number two, we do object to the
10     EXHIBIT NO.       DESCRIPTION            PAGE           10     Request For Production of documents not in
11     Flamini-1 Notice of Deposition        13                11     compliance with Rule 34(b)(1) and (a)(2), that
12                Of Joseph Flamini                            12     nonetheless we did reference Exhibit-A and
13     Flamini-2 Declaration of Joseph Flamini, 17             13     Exhibit-B through Mr. Flamini's declaration.
14                  Lewis v. NBOME                             14               And that we, of course, reserved
15     Flamini-3    Bulletin of Information 21                 15     all objections regarding relativity of the
16     Flamini-4    Settlement Agreement       65              16     questions.
17     Flamini-5 Declaration of Joseph Flamini 67              17                 - - -
18               (Bahl litigation)                             18               THE REPORTER: Before I swear in
19     Flamini-6    Transaction Report       115               19     the witness, I will ask counsel to stipulate
20     Flamini-7     Request For Test       123                20     on the record that due to the current national
21           Accommodations Instructions                       21     emergency pandemic, the court reporter,
22                                                             22     myself, may swear in the deponent, and that
23                                                             23     there in no objection to that at this time,
24                                                             24     nor will there be an objection to it at a


                                                                                      1 (Pages 1 to 4)
                                            WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 3 of 21

                                           Joseph Flamini
                                           Page 17                                                Page 18
 1      A. No.                                            1   allows candidates -- no, they would not see
 2      Q. If we scroll down to Exhibit-B, which I        2   that.
 3      believe begins on page 11 of 19.                  3   Q. Would they see the text that is at the
 4                   MS. VARGAS: Let's go ahead           4   top of the page beginning, The NBOME Exam
 5      and mark this as Exhibit-2.                       5   Purchase Process, and ending with screen 1?
 6                     - - -                              6   A. No.
 7      (Whereupon, Exhibit Flamini-2 was marked for      7   Q. So a medical student registering for a
 8                  identification.)                      8   COMLEX, is this what they would have seen when
 9                     - - -                              9   they registered?
10                  MR. STEELE: Are you referring        10   A. They would have seen everything that
11              to the whole declaration?                11   captures the screenshot that begins with the
12      BY MS. VARGAS:                                   12   NBOME logo. They would not see the arrow that
13      Q. The whole declaration, yeah.                  13   points down or the comment next to it, but
14                   Looking at what I believe           14   they would see everything else below the NBOME
15      is -- starting on page 11 of 19, a student who   15   logo.
16      was registering for the COMLEX on NBOME          16   Q. What was the date of this screenshot?
17      website, would they see everything that          17   A. I am not sure that I have that date. I
18      appears on page 11 of 19?                        18   do not have that date. That date was captured
19      A. Yes, they would.                              19   in the last three months. This screenshot was
20      Q. Would they see the red arrow pointing?        20   captured in the last three months.
21      A. No.                                           21   Q. This is since July 2020?
22      Q. Would they see the words where the red        22   A. Yes.
23      arrows originates?                               23   Q. So a student registering for NBOME prior
24      A. No, you're referring to this tab that         24   to July 2020 would not have seen this exact --


                                           Page 19                                                Page 20
 1      this is not the exact screen they would have      1    about COVID-19?
 2      seen?                                             2    A. No.
 3      A. I believe it is. I don't know about the        3    Q. So it is not the same, right?
 4      word exact, but it is extremely similar. The      4    A. That is true. I am talking about the
 5      system has not changed significantly in any       5    structure of the page, the way a student comes
 6      way over those years.                             6    in and registers for an exam.
 7      Q. I guess what I am saying is, what we see       7    Q. So is it fair to say that some of what
 8      at page 11 is not the same thing that a           8    we see at page 11 is the same and some of it
 9      student would have seen in 2017?                  9    isn't?
10      A. If you take it to the exact precision         10    A. Certainly, something like COVID-19
11      that every single font and everything is         11    wouldn't be here.
12      exact, then the answer to that is you're         12    Q. We will come back to this later. I
13      correct. They may not have seen, but I will      13    would like to stop this screen share.
14      tell you that the system has been in place and   14                What I have put on the screen
15      has been virtually this, almost identical, and   15    is titled, NBOME COMLEX USA Bulletin of
16      perhaps identical over those years. They         16    Information.
17      would have seen the same thing. We have not      17                Do you have a copy of that
18      made dramatic changes.                           18    exhibit in front of you?
19      Q. Substantively, what we see on page 11 of      19    A. I do. Let me pull it out here.
20      this exhibit is not what a student would have    20    Q. It's rather lengthy. I am happy to
21      seen in 2017?                                    21    scroll through on the screen, but I think it
22      A. Correct. Substantively, they would have       22    might be easier for you if you have the
23      seen the same screen.                            23    document in front of you.
24      Q. In 2017, you would have told students         24    A. I have my document in front of me.


                                                                           5 (Pages 17 to 20)
                                     WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 4 of 21

                                           Joseph Flamini
                                           Page 21                                               Page 22
 1     Q. Can you explain to me what this is?             1   A. What the document is?
 2     A. This is the legal document that controls        2   Q. Yes.
 3     the administration of our COMLEX USA series of     3   A. This is the document that we used at --
 4     examinations.                                      4   it spells out all of the conditions for a
 5     Q. The copy that I am showing on the screen        5   candidate to take the COMLEX USA series of
 6     and that was provided to your counsel this         6   examinations, the four examinations that
 7     morning, is that the copy that you have in         7   comprise the series.
 8     front of you?                                      8   Q. At the bottom of this page, can you
 9     A. It appears to be. It's effective                9   explain to me the two last lines of text, what
10     7/1/2020.                                         10   that means?
11     Q. Does this appear to you to be a true and       11   A. The two lines of text?
12     correct copy of the NBOME Bulletin of             12   Q. Yes, the last two lines of the first
13     Information?                                      13   page.
14     A. From what I can see so far, what you           14   A. What mine reads is: 2020 to 2021 COMLEX
15     have is what I have, so yes.                      15   USA Bulletin of Information, effective July
16                MS. VARGAS: Let's mark this            16   1st, 2020.
17     as Exhibit Number 3.                              17              So that line ensures the
18                  - - -                                18   candidate knows what version of the document
19     (Whereupon, Exhibit Flamini-3 was marked for      19   they're looking at.
20               identification.)                        20              The second line says, it's a
21                  - - -                                21   copyrighted document for the National Board of
22     BY MS. VARGAS:                                    22   Osteopathic Medical Examiners with all rights
23     Q. Mr. Flamini, can you explain to me what        23   reserved.
24     this is?                                          24   Q. We talked about this a little bit


                                           Page 23                                               Page 24
 1      before.                                           1   requesting accommodations?
 2                 Is it fair to say then that            2   A. Yes.
 3      every year there is a different Bulletin of       3   Q. Is it possible to request accommodations
 4      Information?                                      4   without registering?
 5      A. There are changes each year, format            5   A. No.
 6      and/or some substance.                            6   Q. What would happen if a student requested
 7      Q. Explain to me, how does a student              7   accommodations and they hadn't registered?
 8      register with NBOME?                              8   A. My staff in accommodations would refer
 9      A. How they register for our COMLEX USA           9   them back to register for the exam prior to
10      examinations?                                    10   any action taken with reviewing their
11      Q. Yes.                                          11   application for accommodation.
12      A. They enter into what is known as our          12   Q. So at the time that a student registers,
13      CRS, which we call our portal. That is not       13   they wouldn't know whether or not they would
14      our website. Our website is probably where       14   be receiving accommodations that they might
15      you pulled this document, if you pull it down,   15   request; is that right?
16      if you look at it.                               16   A. That is true.
17                 It is the portal where                17   Q. And is there any time limit that
18      candidates enter, where deans enter, and where   18   candidates have between the time they register
19      administrators enter to look at registration     19   and the time that they would, say, seek
20      information.                                     20   accommodations?
21                 The candidate would go into           21   A. Any time -- can you be more specific?
22      that portal and create an account to register    22   Q. Sure. When a student registers, if they
23      for our exams.                                   23   are going to seek accommodations, do they have
24      Q. Do students have to register before           24   to do that immediately?


                                                                          6 (Pages 21 to 24)
                                     WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 5 of 21

                                           Joseph Flamini
                                           Page 25                                               Page 26
 1      A. No. They could register and wait a            1   A. In Philadelphia. Excuse me, in the
 2      period of time, and then apply for               2   Philadelphia area. Our office is in
 3      accommodations.                                  3   Conshohocken, Pennsylvania.
 4      Q. How long could they wait?                     4   Q. Tell me a little bit about the
 5      A. There is no limit from the standpoint of      5   Conshohocken office.
 6      accommodations. If they wanted to wait           6              Is that where the executive
 7      several years, they could. It is the reverse     7   officers all are located?
 8      that when they come in and ask for the           8   A. Philadelphia is the home of the
 9      accommodation, we simply look to make sure       9   executive offices. That means that the CEO
10      they are registered in our system.              10   and myself are here. Some of our vice
11      Q. Let me back up a little bit. I don't         11   presidents are here, and as you probably know,
12      think we ever even talked about what your       12   we have an office in Chicago where some of our
13      official position is with the NBOME.            13   other staff are located.
14                  Can you tell me what your job       14   Q. What is the COMLEX?
15      title is?                                       15   A. COMLEX is an examination which allows a
16      A. Vice president for administration and        16   student to demonstrate their proficiency,
17      chief operating officer.                        17   their knowledge, minimal competency to move
18      Q. What are your responsibilities with          18   forward in their education, to graduate from
19      NBOME?                                          19   medical school.
20      A. Responsibilities include all things          20              And the third piece of the
21      legal, testing accommodations, facilities,      21   examination, the Level 3, actually allows them
22      information systems, and marketing and          22   to get licensure in all 50 states in the
23      communications.                                 23   United States.
24      Q. Where is your position based?                24   Q. Does the NBOME license medical


                                           Page 27                                               Page 28
 1     professionals?                                    1   another computer-based. Those first two are
 2     A. Never.                                         2   computer-based exams. Candidates go to
 3     Q. Can a medical student graduate medical         3   testing centers and take those exams. And
 4     school without taking and passing COMLEX 1?       4   Level 3 is another computer-based exam.
 5     A. No.                                            5               The Level 2-PE is a clinical
 6     Q. Can a medical student graduate medical         6   skills exam. Students come to one of our two
 7     school without taking and passing either of       7   centers and run through a series of simulated
 8     the COMLEX 2 tests?                               8   encounters with patients, 12 encounters, and
 9     A. I will just tell you that the answer to        9   that is not computer-based. That is an actual
10     that has been no. There is an interim COVID      10   onsite demonstration of proficiency.
11     situation right now as we speak where the        11   Q. A medical student even after COVID would
12     accreditation council has allowed flexibility    12   have to take and pass the COMLEX 1 and the
13     in that for the COMs, but traditionally the      13   COMLEX 2-CE in order to graduate medical
14     answer to that question is no, you cannot        14   school; is that right?
15     graduate.                                        15   A. That's correct.
16     Q. Just to be clear, the flexibility with        16   Q. Does anyone other than NBOME offer the
17     respect to COMLEX 2, is that with respect to     17   COMLEX 1 and 2?
18     both COMLEX 2 tests?                             18   A. It depends. You're asking that of
19     A. It is only the Level 2-PE examination.        19   osteopathic students. I'll just clarify that.
20     Q. Tell me about -- maybe if you could           20               There is another organization
21     explain the two different tests, that would be   21   that you're probably aware of that does the
22     helpful?                                         22   same thing we do for allopathic students, the
23     A. There are a total of four examinations        23   NBME.
24     in the COMLEX series: Level 1, Level 2, CE is    24   Q. I am very familiar. Thank you.


                                                                          7 (Pages 25 to 28)
                                     WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 6 of 21

                                          Joseph Flamini
                                          Page 29                                               Page 30
 1     A. Osteopathic students must take our             1   enter, and they would have to put in their
 2     examination in order to graduate.                 2   name, their passwords, their ID that they want
 3     Q. I am only going to be asking about             3   to be known as in the system.
 4     osteopathic students today.                       4              Some of the information would
 5                So for osteopathic students,           5   have been populated by their college of
 6     just to be clear, they have to take and pass      6   osteopathic medicine, a couple of points, but
 7     the COMLEX 1 and the COMLEX 2-CE in order to      7   they have to go in and answer all of the
 8     graduate medical school. And you're the only      8   questions that are there, all of the blank
 9     game in town? You're the only ones that offer     9   fields, the address that they want, ZIP Codes,
10     that exam?                                       10   and then in order to register, they would need
11     A. That's correct.                               11   to agree to the terms and conditions that are
12     Q. So then going back to when a student          12   part of the Bulletin of Information.
13     registers with the NBOME for the first time,     13   Q. Is there an option for a student to
14     walk me through what a student would have to     14   alter those terms?
15     do in order to register?                         15   A. No, there is not.
16     A. A student would come to our, what we          16   Q. Is there an option that allows a student
17     call portal, our client registration system,     17   not to agree to those terms?
18     and enter that system.                           18   A. There is an option that says, if you
19                They would do that by coming          19   have questions, you may call this number, but
20     through our main website, and you enter in       20   if you do not agree to those terms, you cannot
21     some information to jump into our registration   21   complete your registration process.
22     system.                                          22   Q. Can you take the COMLEX without
23                The page you showed on                23   completing the registration process?
24     page 11 of 19 is the screen that they would      24   A. No.

                                          Page 31                                               Page 32
 1      Q. Can you request accommodations without        1   with the NBOME, they would at a minimum
 2      completing the registration process?             2   already have completed their first year of
 3      A. No.                                           3   medical school, right?
 4      Q. Is it fair to say that if a student           4   A. Yes.
 5      doesn't agree with the terms the NBOME lays      5   Q. Do you have any idea what the cost
 6      out, that they cannot become a doctor?           6   generally is for each year of medical school?
 7      A. They cannot take our exam -- they cannot      7   A. My knowledge is not based on each year,
 8      complete our examination to become a doctor,     8   but in total, I know a candidate will spend a
 9      that is true.                                    9   quarter million or more to complete the four
10      Q. At what point in a student's medical         10   years of education.
11      career do they typically register with the      11   Q. At the time that a student enters
12      NBOME for the first time?                       12   medical school, have they had an opportunity
13      A. They register around the beginning of        13   to review the terms and conditions that you
14      their second year in med school.                14   were going to require of them in order to take
15      Q. Does that differ slightly for different      15   the COMLEX?
16      schools?                                        16   A. Did you say, do they have the ability?
17      A. I think there is some variation. Some        17   Q. Has it been provided to them?
18      of the schools look to have their students      18   A. Would you repeat that statement --
19      test at different times, so then the            19   Q. Sure, that was badly worded.
20      registration is slightly different.             20              So does the NBOME contact
21                  Some schools are a little bit       21   medical students prior to the time they start
22      more aggressive in terms of how early they      22   medical school to let them know the terms and
23      test, yes.                                      23   conditions that they have to agree to if they
24      Q. At the time a student first registers        24   want to become a doctor?


                                                                         8 (Pages 29 to 32)
                                     WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 7 of 21

                                           Joseph Flamini
                                           Page 33                                               Page 34
 1      A. We do not contact potential medical            1   conditions, which are displayed clearly in
 2      students in any way, no.                          2   front of them. It's not just a reference to
 3      Q. Looking back at Exhibit-3, which is the        3   the bulletin. The actual terms and conditions
 4      Bulletin of Information, can you explain to me    4   appear on the screen. You don't have to go
 5      how this factors into the registration            5   search for it. It is pushed right in front of
 6      process?                                          6   you. And they must agree to those terms and
 7      A. As you register for the exam, you have         7   conditions, the first of which mentions the
 8      the opportunity to review the Bulletin of         8   full Bulletin of Information.
 9      Information. There is a link in the               9   Q. The terms and conditions that appear on
10      registration process that connects you back to   10   the screen, do you know what font those terms
11      the bulletin, and you get the full Bulletin of   11   and conditions appear in?
12      Information.                                     12   A. I do not. I cannot tell you the exact
13      Q. How many pages is the Bulletin of             13   font.
14      Information at Exhibit-3?                        14   Q. Is that something that you would be able
15      A. I will take a quick look and see what my      15   to find out when the deposition ends and let
16      document shows. It reveals 45 pages.             16   your counsel know so they can get back to us.
17      Q. So when a student registers, do they          17              MR. STEELE: What is the
18      have to review all 45 pages in order to          18   question? The font of what?
19      register?                                        19              MS. VARGAS: The font of the
20      A. There is no requirement that they review      20   terms and conditions as they appear on the
21      all 45 pages.                                    21   screen.
22      Q. What do they have to review in order to       22              THE WITNESS: In the Bulletin
23      register?                                        23   of Information?
24      A. What's most important is the terms and        24              MS. VARGAS: Yes.

                                           Page 35                                               Page 36
 1                  THE WITNESS: We can                   1   A. There is an option for if they have
 2      certainly provide that. I will tell you           2   questions about terms and conditions to get
 3      again, recently I went through the process. I     3   more information, but eventually, in order to
 4      will tell you it is not what you see on some      4   register, you must agree.
 5      websites that are very tiny, small print.         5   Q. And that option to ask questions, who
 6      It's easy to read. But yes, we can provide        6   answers those questions?
 7      you the exact font.                               7   A. Those would come through, I believe, it
 8      BY MS. VARGAS:                                    8   connects you to our client services, and that
 9      Q. Looking on page 5 of the Bulletin of           9   would be my staff.
10      Information, at the top of that page, it says,   10   Q. Where is your client services based?
11      Terms and Conditions, is this what you were      11   A. They are based in Chicago. They are, I
12      referring to a moment ago?                       12   should say, based both in Chicago and there is
13      A. Yes, it is.                                   13   some staff here in Philadelphia.
14      Q. So a student -- these terms and               14   Conshohocken.
15      conditions would appear on the screen for the    15   Q. So it's fair to say that some of the
16      student?                                         16   folks who answer those questions might be in
17      A. That's correct.                               17   Pennsylvania?
18      Q. They would have to agree to these terms       18   A. Yes.
19      and conditions in order to register with the     19   Q. Looking at page 5, I am going to ask you
20      NBOME?                                           20   to walk me through what each of these numbered
21      A. That's correct.                               21   paragraphs -- if you could explain to me what
22      Q. There is no alternative?                      22   each of them provides, starting with paragraph
23      A. No.                                           23   1?
24      Q. They don't have any choice?                   24   A. Paragraph 1, Bulletin of Information, is


                                                                          9 (Pages 33 to 36)
                                     WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 8 of 21

                                          Joseph Flamini
                                          Page 49                                               Page 50
 1     Q. What would that benefit be?                   1   Q. When you say, in a general sense, you
 2     A. Providing some limits to what actions         2   know what it means.
 3     the student would take.                          3              In a general sense, what does
 4     Q. Would paragraph 7 release the NBOME from      4   it mean?
 5     liability for bad acts?                          5   A. I think it means, as it states here,
 6     A. I don't know that I would say that. I         6   that they are releasing and discharging the
 7     need further definition of bad acts.             7   NBOME from prior acts and claims.
 8     Q. If the NBOME did something in violation       8   Q. Does paragraph 7 explain how it applies
 9     of law, would paragraph 7 release them from      9   in individual circumstances?
10     liability for those violations of law?          10   A. Again, in individual circumstances, you
11                 MR. STEELE: Objection. You          11   have to be more specific.
12     haven't defined the term. You haven't defined   12   Q. Let's move on to paragraph 8.
13     what violation there may be. It's highly        13              What does paragraph 8 mean?
14     speculative.                                    14   A. Paragraph 8 summarizes that the Bulletin
15                 THE WITNESS: I am having            15   of Information is governed and construed under
16     difficulty answering that because of that. If   16   the laws and the State of Indiana.
17     I had a specific example, perhaps I could.      17   Q. Why does the NBOME want the Bulletin of
18     BY MS. VARGAS:                                  18   Information to be construed under the laws of
19     Q. Is it fair to say that it is difficult       19   the State of Indiana?
20     to know what paragraph 7 actually means?        20   A. We provide examinations to students from
21     A. No, I think there is a general sense of      21   all over the country, you know, testing
22     what it means, but when you get into the        22   centers all over the country, and it's to
23     specifics, you certainly would need some        23   provide some consistency that it's addressed
24     guidance.                                       24   in one format that is possible for us to


                                          Page 51                                               Page 52
 1     manage.                                          1   Q. Is he licensed to practice law in the
 2     Q. Why do you choose specifically that that      2   State of Indiana?
 3     one format is Indiana, rather than someplace     3   A. I don't believe he is.
 4     else?                                            4   Q. Are there any reasons other than the
 5     A. Indiana is the state we're incorporated       5   ones you have mentioned why you choose Indiana
 6     in.                                              6   rather than, say, Pennsylvania?
 7     Q. What do you have actually physically in       7   A. No, just centrally located in the United
 8     the State of Indiana?                            8   States. It's close to our Chicago office.
 9     A. We don't have any physical facilities.        9   Q. How far is Marion County from your
10                MR. STEELE: Besides me.              10   Chicago office?
11                THE WITNESS: Our general             11   A. A couple hours, at most.
12     counsel.                                        12   Q. How far is the executive office of the
13     BY MS. VARGAS:                                  13   NBOME in Conshohocken from the U.S. federal
14     Q. Mr. Steele. Is it fair to say he is          14   courthouse in Philadelphia?
15     your outside counsel at the NBOME?              15   A. It depends on traffic.
16     A. Yes.                                         16   Q. How many miles?
17     Q. Where is your general counsel located?       17   A. Seriously, I would say it's about
18     A. Here in Conshohocken office.                 18   15 miles away, down the Schuylkill.
19     Q. And that is Mr. Murray?                      19   Q. Is there a reason why the U.S. federal
20     A. That's correct.                              20   courthouse in Philadelphia would not be
21     Q. Do you know where Mr. Murray is licensed     21   convenient for you?
22     to practice law?                                22   A. I think we have chosen Marion County.
23     A. In the State of Pennsylvania, I know he      23   It has been historical for us. We have always
24     is.                                             24   used that one site for consistency.


                                                                      13 (Pages 49 to 52)
                                    WWW.KLWREPORTERS.COM
     Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 9 of 21

                                           Joseph Flamini
                                           Page 65                                               Page 66
 1                 MS. VARGAS: I would like to           1   general terms. I would need to refresh to
 2     have this marked as Exhibit-4.                    2   answer your question.
 3                    - - -                              3   Q. Do you recall if Ajay Bahl sought
 4     (Whereupon, Exhibit Flamini-4 was marked for      4   accommodations from NBOME for his COMLEX
 5                identification.)                       5   examinations?
 6                    - - -                              6   A. I would be guessing to say to you, yes,
 7     BY MS. VARGAS:                                    7   so I don't want to say yes. But I would want
 8     Q. Can you tell me generally what the             8   to refresh my memory on this particular case
 9     situation was between Mr. Bahl and the NBOME      9   from several years ago.
10     that resulted in this settlement?                10   Q. Did you complete declarations that were
11     A. Actually, it goes back several years to       11   submitted to the court in the Ajay Bahl
12     say the least. I am just actually reading        12   litigation?
13     this section here to remind me, to refresh my    13   A. I believe I would have. I don't recall
14     memory.                                          14   them in detail, though.
15                 It involved him taking our           15   Q. I have shared a document that has a
16     Level 2 examination, and he breached his         16   court stamp at the top, 42-2: United States
17     obligation to sue us in Indiana.                 17   District Court for the Eastern District of New
18     Q. Where did he file suit against the            18   York. John Doe v. New York College of
19     NBOME?                                           19   Osteopathic Medicine, the National Board of
20     A. I must say, I do not recall the exact         20   Osteopathic Medical Examiners, and two other
21     location.                                        21   entities. And it's titled: Declaration of
22     Q. Do you recall what he filed suit for?         22   Joseph Flamini.
23     A. I do not. I wouldn't want to guess. I         23               Do you recognize this
24     certainly remember the Ajay Bahl case in         24   document?


                                           Page 67                                               Page 68
 1     A. I do, Mary. Can you enlarge it a               1   BY MS. VARGAS:
 2     little?                                           2   Q. I asked if this refreshed his
 3                Yes. Again, I am familiar.             3   recollection about what Mr. Bahl filed suit
 4     I couldn't spell out all of the details to you    4   against the NBOME for?
 5     off the top of my head, but I am familiar.        5   A. As I read each section, I do recall.
 6     Q. I am going to scroll down to the end.          6   Q. What was it about? What was the case
 7                Is that your signature that            7   about, just generally?
 8     appears on page 8?                                8   A. It was about accommodation, and
 9     A. Yes, it is.                                    9   specifically, the Level 2-PE, asking for more
10                MS. VARGAS: So if we can              10   time for a SOAP note.
11     have this marked as Exhibit-5, please.           11   Q. Is it accurate that Mr. Bahl is a
12                  - - -                               12   medical student who filed suit about his
13     (Whereupon, Exhibit Flamini-5 was marked for     13   request for accommodations that was denied in
14               identification.)                       14   New York; is that accurate?
15                  - - -                               15   A. Yes.
16     BY MS. VARGAS:                                   16   Q. And then the NBOME moved to transfer Mr.
17     Q. Do you agree that it appears -- does          17   Bahl's suit to Indiana; is that right?
18     this document refresh your recollection about    18   A. Yes.
19     the circumstances of Mr. Bahl suing the NBOME?   19   Q. After the transfer, did the NBOME then
20     A. It begins to, but I would have to take a      20   seek attorney's fees and costs from this
21     minute and read it. You asked -- let me just     21   medical student?
22     take a look here. I have just read 22 and 23.    22   A. I recall we seeked a settlement with
23                MR. STEELE: What is the               23   him, which that Settlement Agreement laid out.
24     question pending?                                24   Q. Let's go back to that. So going back to


                                                                       17 (Pages 65 to 68)
                                     WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 10 of 21

                                         Joseph Flamini
                                         Page 85                                              Page 86
 1   violated the Bulletin of Information?             1   attorney's fees and costs if they were to file
 2   A. The NBOME would determine what she was         2   somewhere other than Indiana?
 3   in violation of.                                  3   A. Repeat the question.
 4   Q. To be clear, I don't want to know about        4   Q. Is there any way a student like Ms.
 5   anything you discussed, any conversations you     5   Lewis -- let's just talk about Ms. Lewis -- is
 6   had with your attorney, I am asking for a very    6   there any way Ms. Lewis could know if she
 7   discrete, simple fact.                            7   filed a lawsuit in the Eastern District of
 8              What is hourly rate that the           8   Pennsylvania rather than Indiana, how much she
 9   NBOME pays its attorneys in disability            9   would have to potentially pay for attorney's
10   discrimination litigation?                       10   fees and costs if the case was transferred
11   A. The hourly rate? I would have to look         11   back to Indiana?
12   back at previous invoices to see what that       12   A. I don't know that I can answer that
13   number was.                                      13   question.
14   Q. Do you have a sense of the ballpark           14   Q. Would you agree it is sort of a blank
15   hourly rate?                                     15   check?
16   A. I would pick a number and say $200 an         16   A. No, but she would need to do some
17   hour.                                            17   investigation.
18   Q. Is there anywhere in the Bulletin of          18   Q. What kind of investigation could Ms.
19   Information where it advises students what the   19   Lewis do to find out Mr. Steele's hourly rate?
20   hourly rates are for the attorneys at the        20   A. She would probably contact her attorney
21   NBOME?                                           21   and ask them for guidance.
22   A. Not to the best of my knowledge.              22   Q. So she would have to have an attorney in
23   Q. Is there any way a student would know         23   order to find out what liability this
24   how much they were agreeing to pay in            24   agreement was subjecting her to?


                                         Page 87                                              Page 88
 1              MR. STEELE: That wasn't the            1   attorney's fees to the NBOME if they file suit
 2   question. The question was the attorney's         2   other than in Indiana?
 3   fees.                                             3              MR. STEELE: I'm sorry, I
 4              MS. VARGAS: Right.                     4   thought you said paragraph 10.
 5              MR. STEELE: Her attorney's             5              MS. VARGAS: Looking at
 6   fees, she would need to get some guidance,        6   paragraph 11.
 7   whether it is an attorney or not.                 7              MR. STEELE: I'm sorry, I
 8   BY MS. VARGAS:                                    8   thought you said paragraph 10. Could you
 9   Q. That information is not in the Bulletin        9   restate the question.
10   of Information, right?                           10   BY MS. VARGAS:
11   A. It is not.                                    11   Q. Making sure we're both talking about the
12   Q. Is there anything in paragraph 11 that        12   same thing, for paragraph 11, is there any
13   would benefit a medical student agreeing to      13   benefit to the medical student?
14   the Bulletin of Information?                     14   A. Yeah, I think it states the same. It is
15              MR. STEELE: Other than                15   the opportunity that a candidate must follow
16   benefits of taking the exam?                     16   the BOI, and that includes issues of fairness
17              THE WITNESS: I think it is            17   and confidentiality. That is a benefit to a
18   taking the exam, and I think as I stated         18   student, that I know that my examination is
19   already to ensure fairness in the exam, the      19   fair.
20   benefit to the student to know they're taking    20   Q. In your opinion, does the NBOME and
21   a fair examination.                              21   medical students, do they have equal
22   BY MS. VARGAS:                                   22   bargaining power?
23   Q. Can you explain how it benefits a             23   A. I'm not sure what you even mean by that
24   student to know that they will have to pay       24   question. Do they have equal bargaining


                                                                     22 (Pages 85 to 88)
                                   WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 11 of 21

                                         Joseph Flamini
                                       Page 121                                             Page 122
 1   your request.                                     1   requested accommodations, was there anything
 2   BY MS. VARGAS:                                    2   indicating what she was agreeing to in an
 3   Q. Mr. Flamini, does the NBOME have any           3   exchange for asking for accommodations under
 4   employees in Indiana?                             4   federal law?
 5   A. No.                                            5   A. I am not clear on what your question is.
 6   Q. At the time that Ms. Lewis requested           6               MR. STEELE: Let me object to
 7   accommodations, was there anything to indicate    7   the form of the question.
 8   what, if any, terms and conditions she was        8   BY MS. VARGAS:
 9   agreeing to?                                      9   Q. Is there anywhere on the -- on a request
10              MR. STEELE: Would you read            10   for accommodations that it specifies what
11   the question back, please?                       11   terms and conditions the medical student is
12                 - - -                              12   agreeing to or is that only on the
13   (Whereupon the Court Reporter read back the      13   registration?
14   testimony.)                                      14   A. I would have to look at the application.
15                 - - -                              15   The Bulletin of Information may specify that
16              THE WITNESS: Again, similar           16   also, but I do not know off the top of my
17   to this document, we would go back to the date   17   head.
18   she requested, and be able to tell you what      18               MS. VARGAS: If you wouldn't
19   the terms and conditions were at that time.      19   mind turning off your screen share, because I
20   BY MS. VARGAS:                                   20   don't know if we can both do it at the same
21   Q. I am asking a different question. I am        21   time.
22   not asking what you could sort of track down.    22   BY MS. VARGAS:
23              I am asking from the                  23   Q. I put up on the screen a document
24   perspective of Ms. Lewis, at the time that she   24   entitled NBOME, National Board of Osteopathic


                                       Page 123                                             Page 124
 1   Medical Examiners, Request For Test               1               MR. STEELE: Would that
 2   Accommodations Instructions.                      2   include Exhibit-6 that I just e-mailed?
 3              Are you familiar with this             3               MS. VARGAS: You will
 4   document?                                         4   provide -- you have -- you said you provided
 5   A. I am familiar, not in detail, but yes,         5   to me -- I haven't gotten it yet in my e-mail.
 6   this is what she would click on to get            6   So if I already got it, when this is done, I
 7   information.                                      7   will include that in the packet and provide
 8              Can you enlarge it a little            8   that to everyone.
 9   bit?                                              9               MR. STEELE: If not, let me
10              Yes, I recognize it, I don't          10   know no.
11   know every detail from it, but I recognize it.   11               MS. VARGAS: Okay. Sounds
12              MS. VARGAS: Why don't we              12   good.
13   mark this as Exhibit-7 -- or is it Exhibit-8?    13   BY MS. VARGAS:
14                 - - -                              14   Q. Mr. Flamini, looking at page 1 of the
15   (Whereupon, Exhibit Flamini-7 was marked for     15   Request For Test Accommodations, of the
16             identification.)                       16   exhibit's page 2, because the first page is
17                 - - -                              17   the document cover sheet.
18              MR. STEELE: Can the reporter          18               So if you look at what is
19   e-mail those to me?                              19   marked as page 1 on the document itself, if
20              MS. VARGAS: Afterwards, I am          20   you look at the last two sentences, anywhere
21   going to e-mail a complete set of everything I   21   in the Eligibility to Apply For Accommodation,
22   have, so we're all clear on the same             22   does it say anywhere in there that a medical
23   exhibits -- after we all have the real           23   student has to agree to terms and conditions
24   documents that were referenced.                  24   in order to seek accommodations?


                                                                 31 (Pages 121 to 124)
                                   WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 12 of 21

                                        Joseph Flamini
                                       Page 125                                             Page 126
 1   A. You are saying anywhere in the entire          1              MS. VARGAS: I think like 20
 2   sheet?                                            2   minutes.
 3   Q. I guess we're going to have to make sure       3             MR. STEELE: I do have some
 4   you can read this. I guess I could -- is the      4   questions as well.
 5   best way to e-mail to you or do you want me to    5             MS. VARGAS: Okay.
 6   scroll through it.                                6
 7   A. Better if you e-mailed it.                     7               MR. STEELE: I know that the
 8               MS. VARGAS: I can hit reply           8   witness can go a little beyond one, but we're
 9   all. I see I have now gotten that document        9   already at 1:30.
10   from you, Syd. I see Mr. Flamini is in the       10               What are your thoughts? Why
11   cc'd. I want to be careful about                 11   don't we go through this exhibit and then
12   communicating with a represented party.          12   we'll talk.
13               Do I have permission from you        13               MS. VARGAS: I think I am
14   to reply all with the document that we're        14   almost done.
15   talking about?                                   15               THE WITNESS: You're asking
16               MR. STEELE: Yes. You're              16   me about something that was contained here,
17   sending that document --                         17   now that I have it in front of me, could you
18               MS. VARGAS: Yes, without             18   repeat what --
19   comment, I am sending you the document that is   19   BY MS. VARGAS:
20   on the screen.                                   20   Q. Take a minute to look at it, and what my
21               My dogs are having a battle          21   question is going to be is, is there anywhere
22   in the hallway. So excuse that.                  22   in the Request For Test Accommodations
23               MR. STEELE: Do you have any          23   Instructions that it informs a medical student
24   sense about how much longer it is going to go?   24   that they are agreeing to any terms and

                                       Page 127                                             Page 128
 1   conditions or Bulletin of Information at the      1   application for accommodations?
 2   time that they are requesting accommodations?     2   A. Yes, I do. That is the one I am looking
 3   A. As I am reading through, on page 3,            3   at.
 4   Consideration Process, it indicates that          4   Q. We would certainly like to see a copy of
 5   before request for test accommodations be         5   that.
 6   considered, you must complete, sign, and          6              Does that document specify
 7   submit the Request For Test Accommodations        7   which Bulletin of Information the student is
 8   application.                                      8   agreeing to?
 9              That application, when you             9   A. It has, again, the date and time --
10   open that, says that I agree to the NBOME        10   excuse me, it has the date, and that would
11   terms and conditions set forth in the BOI.       11   tell you which Bulletin of Information you
12              So it is a requirement that           12   were looking at.
13   is linked to this document.                      13              The Bulletin of Information
14   Q. So I guess I don't have the document          14   is generally a document that is in place
15   you're talking about.                            15   between July and June of a year, an academic
16              You're saying there's on the          16   year. And that Bulletin of Information would
17   application for accommodations, would it         17   be referred back to.
18   specify that a medical student would be          18   Q. And that Bulletin of Information would
19   agreeing to certain terms and conditions as      19   be revised each July? A new one would take
20   part of applying for accommodations?             20   effect each July; is that right?
21   A. That's correct. When you complete that        21   A. Yes.
22   Request For Test Accommodations, you must        22   Q. Are the terms and conditions actually
23   agree to the terms and conditions.               23   listed on the Application For Accommodations
24   Q. Do you have that on Ms. Lewis's               24   or do you have to go somewhere to see them?


                                                                 32 (Pages 125 to 128)
                                   WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 13 of 21

                                        Joseph Flamini
                                      Page 129                                              Page 130
 1   A. It indicates right there that the terms        1   who would look at that and manage that.
 2   and conditions set forth in Bulletin of           2   Q. Who is that?
 3   Information, you would be able to click and go    3   A. His name today is Todd Mendelson. Todd
 4   to the website, which is very well organized      4   Mendelson is our manager for test
 5   to easily read through the Bulletin of            5   accommodations. In 2017, that would have been
 6   Information, and it opens with the terms and      6   a different individual.
 7   conditions.                                       7   Q. Who would that have been in 2017?
 8   Q. And then the instructions provide              8   A. I have to get you that name to confirm.
 9   that -- can a student submit their Application    9   Q. The person you referenced who is
10   For Accommodations in paper through U.S. Mail    10   currently responding to the testing
11   or is it only on the website?                    11   accommodations e-mail, which office do they
12   A. They can print it out and submit it           12   work from?
13   through U.S. Mail.                               13   A. Works here in our Conshohocken office in
14   Q. Where would they physically mail it to?       14   Pennsylvania.
15   A. At this time, they mail it to the             15   Q. What is your office called that manages
16   Conshohocken office.                             16   testing accommodations generally? I don't
17   Q. If they submitted it via e-mail, what         17   know if I am referring to it by the right
18   e-mail would it go to?                           18   department name.
19   A. There is a special mailbox that is test       19   A. Testing accommodations.
20   accommodations. It would go to that.             20   Q. It's just called testing accommodations?
21   Q. Who manages that or responds to things        21   Where is that housed?
22   coming in through that test accommodations       22   A. Physically in the Conshohocken office on
23   e-mail?                                          23   the second floor.
24   A. We have a manager of test accommodations      24   Q. When Ms. Lewis's Request For


                                      Page 131                                              Page 132
 1   Accommodations were denied, what office did       1   name -- Todd Mendelson would be organizing,
 2   those denials come from?                          2   assembling that information.
 3   A. Same office.                                   3               You're talking about the
 4   Q. In Pennsylvania?                               4   actual denial of accommodation letter?
 5   A. Pennsylvania, yes. Actually, in the            5   Q. Yes.
 6   case of -- it depends on the timing of her        6   A. Todd Mendelson would have organized
 7   request, because she had requested over a         7   those letters?
 8   period of time, so it is possible that that       8   Q. Who would have written those letters,
 9   had altered over that time.                       9   signed those letters?
10               Let me take a quick look.            10   A. Todd prepares the letters, drafts the
11               The most recent event for her        11   letters. They are reviewed, depending on the
12   was in 2019. That would have been here in        12   circumstances, with general counsel, Doug
13   Conshohocken. If I went back to 2017, that       13   Murray, depending on the circumstances, and
14   would have been a different individual, and in   14   it's based on the results of the committee
15   fact, would have been in our Chicago office at   15   meeting.
16   that time.                                       16   Q. Is Mr. Murray authorized to practice law
17   Q. The accommodations denials in 2019, in        17   in Indiana?
18   October 2019, November 2019, and then in         18   A. No, not to my knowledge.
19   March 2020, what office did those all come       19   Q. Looking at your executive committee of
20   from?                                            20   the board, does anyone on the executive
21   A. I believe they were all Conshohocken,         21   committee of the board live or work in
22   Pennsylvania.                                    22   Indiana?
23   Q. Who wrote those denials for the NBOME?        23   A. I would have to take a look at that list
24   A. Those denials are -- I mentioned his          24   and go through to see if anybody does, and


                                                                 33 (Pages 129 to 132)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 14 of 21

                                        Joseph Flamini
                                       Page 133                                              Page 134
 1   that executive board changes over time,           1   A. He practices at LECOM, the Lake Erie
 2   obviously.                                        2   College of Osteopathic Medicine.
 3              I am not sure, to be honest.           3   Q. Is that in Pennsylvania?
 4   I don't recall where they practice. I can         4   A. It is.
 5   tell you some of them I know are not, but I       5   Q. The NBOME has a client services number.
 6   couldn't say to you absolutely, somebody was      6              If I give you the number,
 7   in Indiana.                                       7   could you tell me where that number is
 8   Q. Is Dr. David Kuo, K-U-O, on your               8   answered?
 9   executive committee of the board right now?       9   A. I can tell you what happens with that
10   A. Dr. Kuo is a member of our executive          10   number. There are two numbers. One is in the
11   board.                                           11   Philadelphia area, and one is in Conshohocken,
12   Q. Do you know where he lives?                   12   but the answering of the phone depends on the
13   A. He practices in Pennsylvania in one of        13   hunt sequence. Somebody could dial a Chicago
14   our medical schools.                             14   number, a 773 area code, and somebody in
15   Q. Are any of the individuals on the             15   Conshohocken could answer it, depending on who
16   NBOME's board of directors, are any of them      16   is available.
17   from Indiana?                                    17   Q. You testified earlier that if a student
18   A. Possibly. I could not state right off         18   had questions about the terms and conditions,
19   the top of my head. I would have to look at      19   they could call the NBOME.
20   the list and analyze it a little bit.            20              Would they be able to call
21   Q. Is Dr. Richard Ortaski currently on your      21   anyone in Indiana to ask those questions on
22   board of directors?                              22   behalf of NBOME?
23   A. He is.                                        23   A. The call would come through to client
24   Q. Do you know where he practices?               24   services, and that clients services would


                                       Page 135                                              Page 136
 1   refer the question for answer.                    1   Q. You and me both. Let me know when you
 2              Quite frankly, if it was a             2   are ready.
 3   detailed question, we might tap resources up      3   A. Got it.
 4   to and including legal counsel like Syd to        4   Q. Actually looking first at page -- the
 5   participate -- help us make sure we answer it     5   first page of Exhibit-A, which looks to be
 6   properly.                                         6   about the 9th page of the document, it says,
 7   Q. Where are your exams graded?                   7   Terms and Conditions, at the top.
 8   A. They are graded in both Pennsylvania and       8              Is this the exact terms and
 9   in Chicago. The computer-based exams are          9   conditions that you contend Ms. Lewis saw and
10   graded in Chicago.                               10   consented to?
11   Q. At what locations do you offer your           11   A. Ms. Lewis saw and consented to a number
12   COMLEX 2-PE?                                     12   of times. So I would need the exact -- which
13   A. COMLEX 2-PE is offered in the                 13   date, which time, and I'd be able to tell you.
14   Conshohocken office and our Chicago offices.     14              But I will tell you that
15   Q. Is it offered anywhere else?                  15   substantially, though, the answer is yes.
16   A. Not at this time.                             16   Things like the form selection clause have not
17   Q. Turning back to Exhibit-2, please.            17   changed. None of that has changed.
18   We're almost done. Exhibit-2, I believe, is      18   Q. I notice that there is no date at the
19   the affidavit, Mr. Flamini, that you submitted   19   bottom of this.
20   to your counsel -- submitted to the court        20              Was the date removed from
21   along with the Motion to Transfer.               21   this document?
22   A. Are you referring to the declaration?         22   A. I don't believe it was removed.
23   Q. Yes.                                          23   Q. So looking at the Bulletin of
24   A. Give me a moment.                             24   Information, which was Exhibit-3, if you look


                                                                 34 (Pages 133 to 136)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 15 of 21

                                        Joseph Flamini
                                      Page 137                                               Page 138
 1   at page 5 of that, where it says, Terms and       1   Q. Can you provide the terms and conditions
 2   Conditions.                                       2   with Ms. Lewis's consent on it, on that
 3              At the bottom, it has a date.          3   document or image?
 4   Why is it that Exhibit-A doesn't have a date      4   A. I can provide you the date, time, down
 5   like the Bulletin of Information that we were     5   to the second, that she pushed the button that
 6   able to pull off the website?                     6   said, I agree to terms and conditions.
 7   A. We organize the website very convenient        7               I am not sure there is an
 8   for our candidates to be able to pull copies      8   electronic document as you point out. I can
 9   and to organize it, so that they can quickly      9   provide you the actual time she did, down to
10   access information.                              10   the second, that she pushed the button, down
11              This document listed because          11   to the software, but I don't know that there
12   if somebody is printing it, we want to know      12   is an image for every candidate that pushes
13   when they printed it. If you brought this to     13   the button.
14   me and showed it to me, I would know when you    14   Q. And for this specific Exhibit A of your
15   accessed it, what version it was.                15   declaration, do you know what date these terms
16   Q. Looking at Exhibit-A then of your             16   and conditions were, this document is?
17   declaration, there is no way of knowing what     17   A. I am not sure which one of her exams it
18   date, what version of the terms and conditions   18   was. Again, substantially, it has not changed
19   this was, just looking at this page, is there?   19   over the course of her times doing so.
20   A. As you point out, just looking at this        20   Q. Is this an example of what a medical
21   page, that is correct. Certainly, we could       21   student might have signed or are you saying
22   provide you easily for any date and time the     22   that this is exactly what she signed?
23   exact terms and conditions that were agreed      23   A. She signed seven times.
24   to.                                              24   Q. She signed what?

                                      Page 139                                               Page 140
 1   A. She agreed to the terms and conditions.        1   that you agree to purchase the item. The
 2   Q. You testified that the terms and               2   software records the moment it happens.
 3   conditions have changed, and that the Bulletin    3              And you're unable to proceed
 4   of Information changes every July.                4   unless you do agree. You're unable to
 5              MR. STEELE: That was not his           5   proceed. She would have never purchased an
 6   testimony. You misstated it. He hasn't said       6   examination unless she had agreed. It is
 7   the terms and conditions change. He said the      7   impossible to do so.
 8   Bulletin of Information changes?                  8   Q. So she didn't have a choice not to
 9   BY MS. VARGAS:                                    9   agree, then?
10   Q. I think we are all familiar with what         10   A. She certainly has a choice. She can
11   evidence is. It's the actual thing that          11   make a decision what she wants to do. But for
12   somebody signed, whether electronic or not       12   her to proceed in the process of either
13   electronic.                                      13   registering or purchasing the exam, she must
14              What I am asking is, is               14   agree.
15   Exhibit-A the actual evidence of what you        15   Q. Turning to Exhibit-B of your
16   maintain Ms. Lewis signed? Is her signature      16   declaration, starting at page 11 of 19, we
17   on here somewhere?                               17   talked about this page a little bit before.
18   A. Obviously, it is not. I don't see it          18              This is not -- just to make
19   appear anywhere. I can tell you that the         19   sure I understand what this is, page 11 is not
20   system captures the date and time that she       20   the exact screenshot that Ms. Lewis saw. This
21   agrees to this document.                         21   is an example of what a student might have
22   Q. How does it capture that?                     22   seen with some commentary and colors and
23   A. The same way that if you purchase             23   arrows added by NBOME?
24   something on Amazon, it captures your time       24   A. Exactly. This is a screenshot of what a


                                                                 35 (Pages 137 to 140)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 16 of 21

                                         Joseph Flamini
                                       Page 141                                              Page 142
 1   student sees when they register, not Sharmaine    1   would have seen, say, in 2017?
 2   Lewis.                                            2   A. I went through our portal, and our
 3   Q. And then turning to page 12 of 19,             3   portal has not changed any substantial matter
 4   again, is this the actual screen that Ms.         4   over these past few years. The portal is
 5   Lewis saw, or is it an example of what a          5   similar. The portal is used when a candidate
 6   student might see today if they registered for    6   either registers or purchases an exam.
 7   the exam?                                         7   Q. So you brought up the example of if I
 8   A. This is an example of what Sharmaine           8   were to go onto Amazon and purchase something.
 9   Lewis would have seen.                            9              If I were to go onto Amazon
10   Q. When you say that she saw this, would it      10   and purchase something, I could then go into
11   have had these red arrows on it?                 11   my account and print out the exact order that
12   A. No, these are enhancements to describe        12   I had, and how much I agreed to pay, and there
13   to you what she is doing.                        13   is a receipt, and that is all specific to me.
14   Q. Who provided the enhancements to this         14              As I am understanding what
15   document?                                        15   Exhibit-B is, all of Exhibit-B, is it accurate
16   A. I think this whole series of screenshots      16   to say that Exhibit-B is not specific to Ms.
17   were provided by our AVP for IT, our IT          17   Lewis, it is what a medical student might have
18   director, who pulled this information for us.    18   seen in 2020 with enhancements?
19              I subsequently went through           19   A. That's correct. You would want to go to
20   personally the same process to make sure that    20   our attachment -- excuse me -- Exhibit -- I
21   I saw myself what a candidate goes through,      21   think for this deposition -- 6, it was?
22   just to confirm these, and I find them all to    22              That would be analogous to
23   be completely accurate.                          23   what you just suggested. It would show all of
24   Q. Did you go through what a candidate           24   her purchases for Sharmaine Lewis. That was


                                       Page 143                                              Page 144
 1   that document we looked at a few minutes ago.     1              Are those arrows enhancements
 2   Q. Looking on page 13 of 19, was this             2   that were added for purposes of litigation?
 3   document enhanced in any way, or is this how a    3   A. These are enhancements to help you
 4   medical student in 2020 might have seen their     4   understand what we were displaying for you.
 5   screen appear when they registered?               5              So you see the first arrow
 6   A. I am looking at it. I don't see -- I           6   shows an error occurred. The candidate is
 7   think we did shrink it down to fit the page       7   trying to proceed to payment, and the error
 8   for you. There might have been a little bit       8   says, you cannot proceed to payment without
 9   more information. This is her shopping cart.      9   clicking View Terms and Conditions.
10   Q. Is this her shopping cart or is this a        10   Q. So where it says, must click this link
11   generic shopping cart that someone generated     11   to be taken to the terms and conditions page,
12   for the purpose of litigation?                   12   is that something that actually appears on the
13   A. It is a generic shopping cart to              13   screen?
14   demonstrate to you that it was impossible for    14   A. It is not. That is an enhancement to
15   Sharmaine Lewis not to proceed through the       15   describe to you.
16   process without agreeing to the terms and        16              Up above though, where it
17   conditions.                                      17   says, one error occurred. To purchase COMLEX
18   Q. Where it says, Shopping Cart, displayed       18   examinations, you must agree to the terms and
19   at the top, was that added to this?              19   conditions by clicking on the link.
20   A. That's correct. That was added, that          20              The arrows were added, and
21   comment at the top. I am speaking for            21   that description down at the bottom was added,
22   everything NBOME down.                           22   but that error message is an actual error
23   Q. Looking at page 14 then, I see two            23   message.
24   arrows.                                          24   Q. Is it accurate to say that Ms. Lewis


                                                                 36 (Pages 141 to 144)
                                   WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 17 of 21

                                        Joseph Flamini
                                      Page 145                                               Page 146
 1   never saw page 14 as it appears in your           1   screen Ms. Lewis saw in 2017, is it?
 2   declaration?                                      2   A. She would not have seen this screen,
 3   A. Ms. Lewis never saw page 14 in the             3   because it has enhancements on it.
 4   declaration with the arrows added. She did        4   Q. Is the same true of page 16?
 5   see a page that had everything else on it when    5   A. From the logo down, NBOME down, this is
 6   she went through her process.                     6   what you see. If she had clicked on View
 7   Q. How do you know that she saw a page that       7   Terms and Conditions, this is what she would
 8   looked like this?                                 8   have seen, from the NBOME logo down.
 9   A. Because the software -- the series of          9               Certainly, she would not have
10   pages we're showing you is software -- the way   10   seen the case number, obviously, nor would she
11   it displays to a candidate as they walk          11   have seen this is the terms and conditions
12   through the process.                             12   that is displayed.
13              Which is why I personally             13               Everything else, there are no
14   went back in to say, let me experience it        14   additions to it. You see the buttons at the
15   myself and make sure I understood the process,   15   bottom, agree or disagree.
16   but I wanted to do it myself, which I did.       16   Q. Looking at page 16, what was the date
17              And I went through each of            17   this screenshot was taken?
18   these steps myself, so I know that she had to    18   A. This screenshot was taken during the
19   go through these steps in order to accomplish    19   past two months.
20   what shows up on her transaction sheet that      20   Q. Page 17? Are there enhancements on
21   she purchased an exam, and she registered.       21   page 17 from what Ms. Lewis or what you
22   Q. What date did you do that?                    22   maintain Ms. Lewis would have seen?
23   A. I did that in the last week.                  23   A. Again, from the logo down, I don't see
24   Q. Looking at page 15, this is not the           24   any enhancements, so if Ms. Lewis was to go


                                      Page 147                                               Page 148
 1   and purchase the exam, which she did, she         1   A. Not with the enhanced arrows or
 2   would have seen this page.                        2   description at lower bottom. Everything above
 3   Q. Page 18, has the NBOME altered the             3   the NBOME logo would not have been there, and
 4   screenshot from 2020 in order to enhance this     4   the arrows would not have been there nor that
 5   page?                                             5   description. What is important on this
 6   A. We enhanced it by adding that little           6   document is you see the word, view terms, has
 7   arrow at the bottom to make sure you saw the      7   changed to agreed, and that would allow Ms.
 8   agree to terms.                                   8   Lewis to proceed to payment.
 9   Q. The language across the top? Is that           9             MS. VARGAS: I would like to
10   something that was added?                        10   take a very quick break. Like two minutes.
11   A. She would not have seen anything across       11               - - -
12   the top below the NBOME logo.                    12    (Whereupon a short break was taken at this
13   Q. Who wrote the language across the top?        13                time.)
14   A. That would have been Steve Basile, who        14               - - -
15   was providing us this series of images just to   15   BY MS. VARGAS:
16   describe what he was showing us.                 16   Q. Mr. Flamini, I am almost done. I wanted
17   Q. And is that your IT person?                   17   to look again at what I am screen sharing,
18   A. That is my assistant vice president for       18   which is page 11 of 19. It is part of
19   IT.                                              19   Exhibit-B from your declaration that you
20   Q. Did he do this for purposes of the Lewis      20   submitted to the court.
21   litigation?                                      21             Looking at this page, do you
22   A. He did.                                       22   see where it says, name?
23   Q. Going to page 19, again, this is not a        23   A. Yes, okay.
24   screenshot of what Ms. Lewis saw, is it?         24   Q. What name does it have?


                                                                 37 (Pages 145 to 148)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 18 of 21

                                         Joseph Flamini
                                       Page 149                                             Page 150
 1   A. Steve.                                         1   we're seeing on page 11 as Ms. Lewis filled it
 2   Q. It does not have Ms. Lewis's name              2   out, as opposed to Steve?
 3   anywhere on this document; does it?               3   A. Yeah, as you describe it, a screenshot
 4   A. That's correct.                                4   is a moment in time that somebody takes the
 5   Q. Where it says, gender, what gender is          5   image.
 6   selected.                                         6              We do not save individual
 7   A. I don't see it, but if you highlight           7   images. This does represent the process she
 8   it --                                             8   went through and had to go through in order to
 9               It says male.                         9   register and take the exam -- and representing
10   Q. Is any of Ms. Lewis's information on          10   that she had to accept the terms and
11   this document?                                   11   conditions, had to agree to the terms and
12   A. I do not believe so.                          12   conditions each time.
13   Q. Does the NBOME have a screenshot of this      13              MS. VARGAS: I don't have any
14   document with Ms. Lewis's information on it?     14   further questions at this time.
15   A. We would be able to pull for you the          15                - - -
16   information that she supplied. I am not sure     16              EXAMINATION
17   if it can be presented as a screenshot, but we   17                - - -
18   certainly can provide you all of the same        18   BY MR. STEELE:
19   information, her ID number, her name, gender,    19   Q. A few questions, Mr. Flamini.
20   etc.                                             20              Exhibit-B that is pulled up
21   Q. I am not asking for that information.         21   here, what is the purpose of attaching this
22               I am asking, does the NBOME          22   Exhibit-B to your declaration?
23   have an image, a picture, a screenshot? In       23   A. It is to demonstrate that a candidate
24   any way, has the NBOME retained this -- what     24   cannot register nor schedule an examination

                                       Page 151                                             Page 152
 1   without agreeing to the terms and conditions.     1   (Whereupon the Court Reporter read back the
 2   Q. This is not intended to be Ms. Lewis's         2   testimony.)
 3   screenshot as she actually saw it with the        3                 - - -
 4   names and all that sort with her name on it?      4              THE WITNESS: What I was
 5   A. That's correct.                                5   saying is, with the exception of the special
 6   Q. But nonetheless, looking at Exhibit-B on       6   note that was added concerning COVID, she
 7   page 11, the first page there, what, in fact,     7   would not have seen that.
 8   did Ms. Lewis see when she went on the            8              And she certainly did not see
 9   registration system to register for the exam?     9   the arrow or the explanation to describe what
10              MS. VARGAS: I'm going to              10   this document is.
11   object, for the record, to foundation.           11              But she did see all of the
12              THE WITNESS: Ms. Lewis saw            12   other fields and information she had the tabs
13   an identical page with the exception of that     13   across the top to select from.
14   special note that has been added most recently   14   BY MR. STEELE:
15   for COVID, Ms. Lewis would have seen the same    15   Q. What was the purpose of putting the
16   page with the tabs across the top --             16   arrow in the comments, with the arrow on this
17              MR. STEELE: My Internet               17   Exhibit-B?
18   connection is unstable, it says. Did you get     18   A. That was to help all who were viewing it
19   that testimony, Madam Reporter?                  19   understand what this document means.
20              COURT REPORTER: It was cut            20              And in this case, the tab
21   off.
                                                      21   showed that the candidate had the opportunity
22              MR. STEELE: Would you read
                                                      22   to register for the exam.
23   the question again.
                                                      23   Q. On the next page, page 12, what, in
24                - - -
                                                      24   fact, did Ms. Lewis see when she went in to


                                                                 38 (Pages 149 to 152)
                                   WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 19 of 21

                                        Joseph Flamini
                                       Page 153                                              Page 154
 1   register for the exam, the multiple times for     1   did Ms. Lewis see when she viewed this
 2   the Level 2-CE exam and the Level 1 exam?         2   screenshot.
 3   A. Again, she would not have seen the             3               MS. VARGAS: That is what I
 4   arrows or the explanation. The explanation is     4   am objecting to, to be clear, and I maintain
 5   telling us that placing a check mark in the       5   that objection to this line of questioning to
 6   exam is adding it to your cart. It describes      6   the extent that you're asking Mr. Flamini to
 7   how the candidate would have used this page.      7   testify as to what another human being saw.
 8              But this page, other than              8               THE WITNESS: Based on my
 9   those arrows and that explanation, is what        9   knowledge of our portal system, the client
10   Sharmaine Lewis would have seen. She would       10   service registration system, the way it is
11   have clicked on Level 1 exam and added it to     11   programmed, the way it functions, my
12   her cart.                                        12   experience looking at that document
13   Q. The same question with regard to              13   personally, I can say that Ms. Lewis would
14   page 13, what in fact would Ms. Lewis have       14   have seen this page, her shopping cart, and
15   seen when she registered to take the COMLEX      15   she would have had the decision to make on
16   exam?                                            16   proceeding to payment for her examination.
17              MS. VARGAS: Objection to all          17   BY MR. STEELE:
18   of these questions as they relate to the         18   Q. Is that true for all of the screenshots
19   foundation, and Mr. Flamini is offering          19   that are part of Exhibit-B of Exhibit-2?
20   testimony about what somebody else saw. I        20   A. Yes, it is.
21   would just leave that objection standing, so I   21   Q. Looking at page 14 of this exhibit,
22   don't have to interrupt this line of             22   what, in fact, did Ms. Lewis see when she went
23   questioning.                                     23   in to register for the COMLEX USA exams?
24              MR. STEELE: I'm asking what           24   A. Ms. Lewis would not have seen the

                                       Page 155                                              Page 156
 1   arrows, would not have seen the description at    1   A. This is what Ms. Lewis would have seen,
 2   the bottom. She would have seen everything        2   when she went to the page, in this case the
 3   below NBOME, and in her case, if she attempted    3   shopping cart page on page 14, this is exactly
 4   to move forward without viewing the terms and     4   what she would have seen.
 5   conditions, she would have seen the error         5   Q. Turning to page 15, what exactly did
 6   message that appeared there.                      6   Ms. Lewis see when she went in to register for
 7   Q. How do you know that?                          7   COMLEX exams?
 8   A. I personally went through and tested the       8   A. In this case, you see the arrow. That
 9   system myself after querying my IT staff, my      9   would not have been there. Clicking on view
10   IT leadership, to confirm for me how it works.   10   terms. That would not have been there. This
11               Once that was all done, I            11   was all the opportunity to explain to folks
12   went into the system and did it personally,      12   what this page means. Everything from the
13   and I tried it different ways and attempted to   13   logo down otherwise, she would have seen. She
14   go in different ways, and I experienced what     14   would have seen the ability to proceed to
15   Ms. Lewis would have experienced, the            15   payment.
16   inability to proceed without agreeing to         16              And after she viewed terms.
17   terms.                                           17   You cannot proceed to payment when it says,
18   Q. What we see here with the enhancements        18   view terms, because it means you have not yet
19   for purposes of explanation added only, would    19   taken that opportunity to review the terms and
20   this have been true when Ms. Lewis looked at     20   conditions.
21   the screen to register for COMLEX exams?         21   Q. And those terms and conditions that --
22   A. To clarify, you said, without the             22   when Ms. Lewis clicked upon view terms,
23   enhancements?                                    23   looking at Bates-16, is that what she would
24   Q. Without the enhancements.                     24   have seen?


                                                                 39 (Pages 153 to 156)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 20 of 21

                                        Joseph Flamini
                                      Page 157                                             Page 158
 1   A. That is correct. That page pops up, and       1   A. Clearly, yes.
 2   she gets the opportunity to see all 13 items     2   Q. This happened multiple times; is that
 3   that are displayed on page 16 and has the        3   correct?
 4   opportunity to click on agree to terms.          4               Looking at Exhibit-A of your
 5   Q. She had a choice of either agree to           5   declaration -- do you have that?
 6   terms or to disagree to terms?                   6   A. Yes.
 7   A. That's correct.                               7   Q. With regard to the COMLEX Level 2-CE
 8   Q. If she clicked disagree to terms, what        8   exams that Ms. Lewis purchased in 2018 and
 9   would have happened?                             9   2019, is it possible for Ms. Lewis to have
10   A. She would have come back to the page,        10   purchased those exams, registered for those
11   and it would have said, view terms, again.      11   exams, without agreeing to the terms and
12              As it notes at the top there,        12   conditions that are on Exhibit-A?
13   if a candidate clicks on disagree to terms,     13   A. That is not possible. She had to agree
14   they are taken back to the shopping cart, as    14   to these terms and conditions.
15   you see it here, and the view terms is still    15   Q. Based upon your background, your
16   displayed. You cannot proceed.                  16   knowledge, of the systems of the NBOME, the
17   Q. If she had clicked agreed to terms, what     17   people that work for you, did Ms. Lewis agree
18   would have happened?                            18   to these terms and conditions that are marked
19   A. I believe that is what is displayed on       19   as Exhibit-A each time she registered to take
20   page 19. The word would have changed under      20   the COMLEX Level 2-CE exam?
21   view terms. That changes to agreed.             21   A. Yes, she had to agree to these terms and
22   Q. So she would have known that she agreed      22   conditions. She did agree to these terms and
23   to the terms before she could proceed and       23   conditions.
24   purchase the exam?                              24   Q. You were asked by Counsel whether or not


                                      Page 159                                             Page 160
 1   the NBOME may have required the student to       1   there, each time that Ms. Lewis, the
 2   take the COMLEX 2-CE to graduate.                2   plaintiff, registered to take the exam, is
 3               Does NBOME determine what is         3   that what is under request, create date?
 4   required for graduation or is that by the        4   A. That's correct.
 5   school or somebody else?                         5   Q. And each time that she requested the
 6   A. It's a good point. It's actually not          6   exam, is that when she would have to go
 7   our decision at all. It is up to the college     7   through the CRS system to register for the
 8   of osteopathic medicine to make that             8   exam?
 9   determination. We make the exam available to     9   A. To register and/or to purchase an actual
10   them.                                           10   examination.
11   Q. Did you receive any objections or any        11   Q. To do that, she had to agree to the
12   inquiries whatsoever from Ms. Lewis, the        12   terms and conditions that is marked as
13   plaintiff in this case, at any time regarding   13   Exhibit-A without before she could proceed.
14   the terms and conditions that she agreed to,    14   A. It is impossible for her to proceed
15   that she had to agree to, and did, in fact,     15   without agreeing to those terms and
16   agree to?                                       16   conditions.
17   A. We received no such request from             17   Q. This question is related to the board of
18   Sharmaine Lewis.                                18   directors.
19   Q. If you would look at Exhibit-6, I            19               Isn't it true, Mr. Flamini,
20   believe it is -- that's the screenshot of her   20   that the board of directors of NBOME are
21   history.                                        21   located all over the country?
22               Do you have that?                   22   A. Yes, it is.
23   A. I have it in front of me.
                                                     23   Q. Not just in Pennsylvania?
24   Q. With regard to those dates that are on
                                                     24   A. Not just in Pennsylvania, not in


                                                                40 (Pages 157 to 160)
                                  WWW.KLWREPORTERS.COM
 Case 2:20-cv-04368-JD Document 15-2 Filed 11/20/20 Page 21 of 21

                                        Joseph Flamini
                                       Page 161                                              Page 162
 1   Illinois, they come from all over the country.    1              MR. WEINER: How soon can we
 2   Q. How long has the NBOME been incorporated       2   get it?
 3   in the State of Indiana?                          3            COURT REPORTER: Monday.
 4   A. At least the last few decades, and I           4             - - -
 5   know the origins go back to 1934, maybe as far    5           (Whereupon the deposition
 6   as back as that.                                  6   concluded at 2:30 p.m.)
 7               MR. STEELE: Thank you, Mr.            7             - - -
 8   Flamini. That is all of the questions I have.     8
 9               MS. VARGAS: I have a                  9
10   follow-up on that, Mr. Flamini.                  10
11                - - -                               11
12                EXAMINATION                         12
13                - - -                               13
14   BY MS. VARGAS:                                   14
15   Q. Aside from the NBOME's outside counsel,       15
16   Mr. Steele, does the NBOME have anything else    16
17   in Indiana?                                      17
18   A. Not to the best of my knowledge.              18
19               MS. VARGAS: Thank you.               19
20               COURT REPORTER: Would                20
21   Counsel like a copy of the transcript.           21
22               MR. STEELE: Let me get back          22
23   to you on that. I will get back to you. I        23
24   have your e-mail.                                24

                                       Page 163                                              Page 164
 1      Read your deposition over carefully. It is     1              CERTIFICATE
 2   your right to read your deposition and make       2                   ---
 3   changes in form or substance. You should          3         I, Jeannine Cancelliere, Court
 4   assign a reason in the appropriate column on      4   Reporter and Notary Public and for
                                                       5   Philadelphia, Pennsylvania, do hereby certify
 5   the errata sheet for any change made. After
                                                       6   that the foregoing testimony of JOSEPH
 6   making any change in form or substance which
                                                       7   FLAMINI, was taken before me via Zoom on
 7   has been noted on the following errata sheet      8   Tuesday, November 10, 2020; that the foregoing
 8   along with the reason for any change, sign        9   testimony was taken by me in shorthand by
 9   your name on the errata sheet and date it.       10   myself and reduced to typing under my
10   Then sign your deposition at the end of your     11   direction and control, that the foregoing
11   testimony in the space provided. You are         12   pages contain a true and correct transcription
12   signing it subject to the changes you have       13   of all of the testimony of said witness.
13   made in the errata sheet, which will be          14
14   attached to the deposition before filing. You    15
15   must sign it in front of a witness. Have the     16               .............
16   witness sign in the space provided. The                         JEANNINE CANCELLIERE
                                                      17               Notary Public
17   witness need not be a notary public. Any
                                                                     My commission expires
18   competent adult may witness your signature.
                                                      18               October 13, 2023
19   Return the original errata sheet & transcript    19
20   to deposing attorney, (attorney asking           20
21   questions) promptly. Court rules require         21
22   filing within 30 days after you receive the      22
23   deposition. Thank you.                           23
24                                                    24


                                                                 41 (Pages 161 to 164)
                                  WWW.KLWREPORTERS.COM
